Title: To Benjamin Franklin from William Goforth, 22[-23] February 1776
From: Goforth, William
To: Franklin, Benjamin


Sir
Three Rivers 22d.[-23] Feb. 1776.
I have been informd that it is a Custom in the polite world when about to address a Stranger to Apoligize for so doing. But in order to Evade the Necessity of Such Tedious Business I have only to prove that I am perfectly well acquainted with you, which I Shall Evince by assureing you that a Number of years ago when in Providence and looking out of a window I Saw you Pass by. But Perhaps you may notwithstanding my good Acquaintence and the great right I have to the freedom ask why it is that I write. I answer because I understood you are a great man that you Can Turn the Common Course of nature that you have power with the Gods and Can Rob the Clouds of their Tremendious Thunder. Rouse once more my old Trojan Collect the Heavey Thunders of the United Colonies and Convey them to the Regions of the North and Enable us to Shake the Quebec walls or on the other hand inform us how to Extract the Electric fire from the Center. Then Perhaps we may be able to draw a Vein athwart their Magazene and Send them upwards Cloathd as Elijah was with a Suit of fire. One or the other of these must be done or we shall be drove to the Necessity of another Frolick of boarding the Town.
As this is now the third time that I have been sent forth after the Tories in this Province the which has gavin me a Small View of the Situation of the Country as also of the Circumstances Condition and Disposition of the people An Idea of which I would fain Coney [Convey] you therefore would Just Say I Apprehend their Disposition is to be for freedom their Condition and Circumstances in General very poor being not opulent and very Unlearnt. As to their Situation it is distress’d and Pitiable for Notwithstanding the Breathings that they and all the Human Race must have for freedom yet from a fear that we Shall either be forced out of the Province by the Ministerial Troops on the one hand or that we Shall leave them to fall a Sacrifice on the other when we have Carried our point with great Britain they are reduced to the greatest distress. That they may be releived from Slavery I hope we Shall Soon be in Possession of Quebec and they have members in the Congress and a Civil Government Established. I would think it an Excellent Expedient in order to open their Eyes and raise their Appetite for freedom that twenty or thirty Protestant Clergymen of Different Denominations Should be Sent into the Province who were orthordox both in Religion and Liberty and whose greater Concern would Rather be to promote the Church of Christ and to Cloath Human Nature with happiness than to gain Customers to Support any Sectarian Purpose. I am of Opinion many of them might get modorate liveings from the people but what do you think of a few missionaries? Should you Imploy any Show no Respect to denominations. As to forms I think the people have as good a right to Compose now as in Past ages and if you think that George the third has Sinned the Unpardonable Sin Race his name out of the Common prayer book and put in the name of the Congress which I Suppose is as much Connected with Episcopacy as he is, and instead of giveing them a Sallery from the Society in England give them a Sallery from the Society in Philadelphia and I’ll warrent they will promote Whygism. As the Canadians bestow but little Learning on their Sons I would beg leave to Recommend the Sending to this province forty or fifty discreet young men as Schoolmasters. The Consequence will be that the Protestants Sons will be qualified for places of Profit and Honour and by a very natural Consequence fall into them. Doctors also are much wanted and might be usefull in the Same way. This will be Proselytezing without Persecution. The Regalor Officers are Violent in abuseing the Canadians because they were not true to Tyranny. Our People Seem in Some measure to be quite out of humour with them because Some have Changed Sides but of this I think no man will think Strange who is in the least acquainted with the history of the Cevil wars in England. However I think it will be necessary from a number of Considerations to have at least an army of ten thousand men in this Province to Secure the Province to ourselves and Releive the People from their fears.
Since I began this letter I have understood that Messers Walker and Price from Montreal have Gone to the Congress who Can give you the last [best?] information of this Province. Mr. Walker has been maimd for dareing in these Corrupt times to be an honest majistrate and his property burnt for dareing to be a friend to the United Colonies. Sir I am afraid I have tired your Patience and therefore Shall Conclude wishing you when your time Comes a Pleasant and Easy Passage into the other world as I Imajine by the Pursers Books that it Cant be long before you will be under way.
William Goforth

Captain in the first Batalion of the Newyork Forces Commander of three Rivers and Father of the Solid Boys in the Northern Army.
Perhaps Sir you will Say you dont know me. I Cant help that it is none of my fault if you had looked into the window as I looked out perhaps your accquaintance might have been Simelar to mine. However I must be at you again I am not without my fears that the Northern Department will yet be neglected (as it has from the begining of the Champain in Every Respect Except that of provisions for which the Congress must have Credit) as I have the Command at this place it is natural to Suppose I must know what forces are Come to our assistance. Since the defeat at Quebec which I Can assure you notwithstanding the Bustle you perhaps think you have made does not amount to more than * Exclusive of the Garrisson which were at Quebec and Some of which have been moveing towards the Scene of action. See the inclosed note. The lakes Sometimes is Impossible [until?] 20th [?] march. If we have not the heavey apparatus for a Seige nor men Enough to Storm we shall Soon be in very pretty way in this part of the world. 23d feb in the morning.

 
Addressed in another hand: To / Doctor Benjamin Franklin / Member of the Continental / Congress at / Philia / from the Northern army
